Per curiam.
Notwithstanding the conceded error of Sir John Pratt, in the decision which gave him more notoriety than any other, it is certain that a feme sole, who has a settlement, exchanges it, at her marriage, for the settlement of her husband, if he has one. It is now conceded that if he has not, her maiden settlement remains till she acquires another. Here the pauper’s husband had a settlement which she acquired by entering into his person as ■a part of it. How could she lose it ? Only by gaining a new settlement, not by regaining a former one, for which the statute makes no provision. Sir John Pratt’s mistake, in his familiar walk of the law, was in entertaining the notion of revival. The widow of a man who had a settlement, has it also; and what difference does it make whether the coverture be dissolved by death or divorce ? Our law is not so unjust as to leave the parties, as to their rights and responsibilities, in statu quo; else they would be answerable for many acts, perfectly good during the coverture, and, consequently, not to be questioned after it. A wronged wife loses no right whatever by'being compelled to use the only means of redress open to her. If the pauper had no settlement in Whitedeer, she would have none anywhere.
Order of sessions reversed, and order of removal affirmed.